Citation Nr: 0633435	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  95-41 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to March 
1972, including service in Thailand from August 1970 to 
August 1971.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied a claim of service connection for PTSD.  
In January 1995, the veteran testified at a RO hearing.  In 
February 1997, the Board remanded this matter for additional 
evidentiary development.

The Board issued an August 1998 decision that denied a claim 
of service connection for PTSD, and the veteran appealed to 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
July 2001, the Court issued an order remanding the case to 
the Board for readjudication in light of enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In November 
2002, the Board again denied a claim of service connection 
for PTSD under the more liberal VCAA.  The veteran appealed 
once more to the Court, and while the matter was pending, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand.  In an April 2004 order, the Court granted 
the motion, vacated the Board's November 2002 decision and 
remanded the matter.  

Finally, in July 2004, the Board remanded the case for 
complete VCAA notification.  


FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD that 
has been related to an alleged in-service stressor involving 
illegal activities and the intentional death of a co-worker 
who was placed in a coffin on the veteran's airplane.

2.  The veteran did not engage in combat with the enemy, and 
his claimed in-service stressor is not related to combat.

3.  There is no credible supporting evidence that the claimed 
in-service stressor actually occurred.

4.  The current diagnosis of PTSD has been based upon 
uncorroborated reports of a stressor as provided by the 
veteran.   


CONCLUSION OF LAW

The veteran's PTSD was not incurred or aggravated by his 
active air service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in an 
August 2004 letter.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Particularly, the record contains a prior 
Board decision that related the evidence of record to legal 
requirements for service connection for PTSD, and an August 
2004 letter also provided information concerning the 
standards for service connection.  In March 2006, the veteran 
received notification concerning disability ratings and 
effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); it is noted, however, that had the veteran 
not received this latter notice, he would not have been 
prejudiced because the denial below renders any issue 
regarding a disability rating and effective date moot.  

The veteran's claim was initiated pre-VCAA, and as indicated 
above, he eventually received sufficient VCAA notification.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It is 
further recognized that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
August 2004 letter that informed the veteran of the 
following:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
the claim, please send it to us."      

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In terms of evidentiary development regarding alleged 
stressors, the veteran initially described several stressor 
events.  In February 1997, the RO sent the veteran a letter 
to inform him that with the exception of a co-worker's death 
(which is described further below), none of the other claimed 
stressful events could be reasonably expected to be verified 
without more detailed information such as dates, times, 
places, names, and unit of assignment.  In a March 1997 
response, the veteran provided none of the information sought 
by VA; rather, the veteran asked the RO to obtain general 
information regarding Udorn Air Force Base.  Thereafter in a 
March 1997 letter, the RO again asked the veteran to provide 
specific information regarding his claimed stressors.  In 
response, the veteran continued to ask the RO to obtain 
general information regarding Udorn Air Force Base.  In May 
1997, the RO again asked for specific information regarding 
alleged stressors, and noted that he had described witnessing 
aircraft barrier engagement to include the death of pilot but 
no creditable information such as dates, names, or places had 
been offered.  The veteran, however, has not provided any 
additional specificities concerning a stressor other than the 
death of a co-worker.  

Also, the veteran has undergone numerous VA examinations 
(from 1993 to 1997), which are of record, and thus further 
assessment is not necessary because any ultimate questions 
regarding a diagnosis of PTSD and sufficiency of a stressor 
as related thereto have been thoroughly addressed.  The RO 
also obtained VA treatment records, which are considered 
herein.  A February 2005 Report of Contact noted that the 
representative called and indicated that there was no 
additional evidence at the time.  Thereafter, the veteran 
submitted a September 2005 report from United Medical Center, 
which is the only new evidence received since the Board's 
July 2004 remand.    

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained. Therefore, no further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, based upon the preceding and given the long appeal 
period in this case (which generated numerous correspondence 
from VA concerning the merits of the claim under the law), it 
is apparent that the veteran has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006) (recognizing that 
a review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  No prejudice results in proceeding 
with the issuance of a final decision in this case.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Legal standards

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under 
DSM-IV); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States 
Court of Appeals for the Federal Circuit, citing the Madden 
decision, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 
7104(a).  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In this regard, where the record contains conflicting medical 
evidence, the Board is free to favor some medical evidence 
over other medical evidence provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Further, both the Federal Circuit and Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378, 1381 (Fed. Cir. 2001); Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005) (quoting Guerrieri, 4 
Vet. App. at 470-71).    

Analysis

A review of the entire record, 38 U.S.C.A. § 7104(a), shows 
that all of the elements of service connection for PTSD under 
38 C.F.R. § 3.304(f) have not been met.  

The veteran's service medical records contain a June 1969 
complaint of pain in the chest with an impression of 
functional chest complaint.  Treatment information indicates 
that in July the veteran and his spouse sought marriage 
counseling.  In January 1971, it was noted that the veteran 
had serious marital problems and associated severe anxiety 
and somatic complaints; Librium was prescribed.  In May 1971, 
the veteran was seen for stomach complaints, and he was very 
tense and nervous.  The impression was gastrointestinal 
distress, and Valium was prescribed.  Additional service 
medical records were silent for pertinent complaints or 
abnormalities and do not contain a separation examination 
report.  

The veteran's service personnel records show that his 
military occupational specialty was Inventory Management 
Specialist and he served in Udorn, Thailand with 432nd Supply 
Squadron.  In April 1969, the veteran was granted a secret 
security clearance.  Awards and decorations included the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Republic of Vietnam Campaign Medal.  

Post-service, a June 1992 VA treatment record showed that the 
veteran sought treatment for anger and dysphoria, and 
thereafter the veteran improved with Prozac.  In July 1992, 
the assessment was marital discord with potential secondary 
dysthymia, and chronic impulse control dysfunction.  In 
August, an assessor noted the continuing treatment for 
dysthymia, and added that after collecting more data it was 
apparent that the veteran may have been a PTSD from overseas 
duty patient.  As such, the veteran was referred to the Post-
Combat Trauma Program (PCT) for treatment.

In September 1992, the veteran reported being stationed in 
Thailand with additional temporary duty to Vietnam.  He also 
stated that he had been involved with an operation in Laos.  
Otherwise, it was noted that the veteran had been very 
hesitant in talking about his experiences.  The provisional 
diagnosis was Axis I, dysthymia and PTSD.  Later that month, 
upon further assessment, the veteran stated that he had spend 
a lot of time thinking about his military experiences since 
his last visit.  The assessment was PTSD with dysthymia.  The 
assessor noted that PTSD was shown by "holding/sitting with 
a close friend dying of battle wounds; recurrent intrusive 
thoughts of the trauma; efforts to avoid thoughts or feelings 
associated with the trauma; restricted affect and psychogenic 
amnesia; difficulty falling/staying asleep; and outbursts of 
anger."  

In October 1992, the veteran asserted that he wished to stay 
in PCT to work on his war experiences, and he related a 
recurrent intrusive thought that dealt with the deaths of 
several civilians.  Thereafter outpatient treatment records 
continued to note PTSD with depression through December 1992.  

In December 1992, the veteran filed a claim of service 
connection for PTSD and indicated that he had had it since 
1970.  In a July 1993 statement, the veteran described in-
service stressful events-specifically, while stationed in 
Udorn, Thailand, he had witnessed human beings attempting to 
recuperate from a war that had taken parts of their bodies.  
Also, on a flight from Udorn to Bangkok, he sat next to a 
coffin that contained the body of a person with whom he had 
worked and known.  Finally, the veteran related that one of 
the most troubling events occurred when he had been home on 
leave in January 1971 when he heard the Secretary of Defense, 
Melvin Laird, lie to the American public.

The veteran underwent a May 1993 VA psychiatric examination, 
and reported that he had been involved in covert activities 
(which he was unwilling to discuss with the examiner).  The 
veteran indicated that the CIA had been involved in a number 
of activities, and the examiner observed that the veteran 
would not be specific about any particular incident or 
activity.  The veteran reported that he had seen several 
planes shot down, and on one occasion saw a dead pilot pulled 
from a cockpit.  

The veteran reported that he had had four episodes of marital 
counseling in his life, and otherwise had "never fessed up 
to having a problem" until June 1992 when his ongoing anger 
had worsened.  He described long-standing symptoms of 
excessive anger and rage.  The veteran indicated that he had 
experienced decreased appetite and difficulty holding down 
food, and that while in Cambodia he had lost 20 pounds.  The 
examiner stated that the veteran presented with clear 
symptoms of a dysthymic disorder of fairly long-standing.  
Also, it was noted that the veteran was quite unwilling to 
talk about specific potential covert activities stressors.  
The examiner stated that he had no way of confirming or 
denying their presence, although the types of stressors that 
the veteran mentioned and was willing to talk about were 
generally less than those which typically would lead to a 
PTSD condition.  Thus, based upon the fact that the examiner 
could not document any stressors, he would have difficulty in 
assigning the veteran's symptoms to a PTSD condition.  The 
examiner stated that the veteran had dysthymic disorder, 
which might have been labeled a mixed personality disorder 
with explosive, rebellious and passive-aggressive features, 
as well as a history of alcohol and marijuana abuse (neither 
of which were significantly active at that time).  

Additional VA outpatient treatment records from January 1993 
to September 1994 show continued treatment for PTSD and anger 
management.  

In January 1995, the veteran testified at an RO hearing.  He 
stated that he had asked for a more challenging assignment in 
Southeast Asia, and as a result, worked for a group that was 
responsible for conducting illegal unauthorized activities 
such as drug smuggling.  Once he learned of the mission, he 
indicated that he chose not to participate in illegal 
activities, which was stressful.  Further, he had worked with 
an individual named Sergeant Bell, who had helped the veteran 
uncover illegal activities.  Later, Sergeant Bell was found 
dead, and the veteran stated that he rode on an airplane with 
Sergeant Bell's coffin (that was very close to him) from 
Udorn to Bangkok.  

The record contains a December 1996 letter from the Director 
of the Environmental Support Group (ESG), who had responded 
to the veteran's inquiry about the circumstances surrounding 
Sergeant Bell's death.  The ESG reported that Sergeant Bell 
had been assigned to the veteran's squadron at Udorn and was 
nominated for the Air Force Commendation Medal.  An enclosed 
copy of a report of casualty indicated that in January 1971 
Sergeant Bell had died as a result of cerebrovascular 
accident.  The ESG stated that it was unable to provide 
information concerning the disposition of Sergeant Bell's 
body as flight manifests had been destroyed many years prior.  
The ESG also enclosed historical data records from the 432nd 
Supply Squadron in Udorn, Thailand, describing their mission 
as "Responsible for the operation of Base Supply and Base 
Fuels and to insure that Base and Wing Operation Functions 
are provided with the necessary spares and equipment and fuel 
required for Mission Accomplishment."  

In a January 1997 VA outpatient treatment record, it was 
noted that the veteran had previously been very guarded about 
discussing his military experiences, but he had become very 
disclosing about a "close friend" named Sergeant Bell.  The 
veteran reported that Sergeant Bell had died of a 
cerebrovascular accident in January 1971, and his remains 
were transported via C-130 aircraft from Thailand.  The 
veteran had been on that aircraft, and this had never left 
his mind or dreams over the past 26 years.  He also reported 
that he had worked in supply while stationed in Thailand and 
that he had been aware of the transportation, both overt and 
covert, of illicit drugs by military aircraft via boxed 
cargo.  He also had been personally involved in covert CIA 
activities, but refused to provide specifics other than 
stating that he was told by another individual that he would 
end up like Sergeant Bell.  The veteran explained that he and 
Sergeant Bell had discovered much of the covert activities 
and he felt some responsibility for his death.  The diagnoses 
included PTSD, dysthymia, and mixed personality disorder with 
irritable, rebellious, and explosive features.  

In May 1997, the veteran underwent a VA psychiatric 
examination with the Chief of Psychology.  The veteran 
confirmed that he had not served in combat and explained that 
earlier reports of a friend dying in his arms from combat 
wounds were inaccurate.  Instead, he reported that he had 
been stationed in Thailand during service where he was 
exposed to several stressful situations including working 
near a hospital and seeing patients suffering from war 
injuries, witnessing a plane crash into a barrier and the 
pilot being pulled out lifeless (had not known pilot), having 
to dispose of inventory cards for specific planes after they 
were shot down, severe marital problems, and hearing the 
Secretary of Defense deny U.S. involvement in Cambodia. 

The veteran also reported that his main stressor was the 
death of Sergeant Bell.  He explained that the impact of 
Sergeant Bell's death was a traumatic stressor taking into 
account the context of the situation.  The veteran described 
that he and Sergeant Bell had discovered illegal operations 
of drug smuggling, and Sergeant Bell had talked too much.  
The veteran implied that Sergeant Bell had been killed 
because of his knowledge of illegal activities, and he 
coincidentally had ended up on the same plane as Sergeant 
Bell's coffin.  He stated that he was approached by 
individuals who stated "you could be next," which the 
veteran took as a death threat.  He explained several 
individuals who had been involved in the smuggling had become 
quite successful after the war so he was fearful about 
retribution.  

The veteran reported that he had nightmares concerning 
Sergeant Bell's death, distressing recollections of Sergeant 
Bell's death, and distress upon exposure to funeral/casket 
scenes.  He had difficulty giving an estimate of frequency, 
but stated that it had increased since last Christmas (when 
he received written documentation from the ESG on Sergeant 
Bell's death), and now occurred weekly.  

The examiner stated that the veteran's case was difficult 
with a wide range of psychiatric symptoms, and that key to 
how the symptoms were grouped into a specific diagnosis was 
whether one accepted the veteran's involvement in covert 
activities, and that Sergeant Bell's death was due to murder.  
The examiner related that if one accepted that the veteran 
was involved in covert operations, that Sergeant Bell's death 
was intentional, and the veteran subsequently received a 
threat on his life, then most if not all of his current 
psychiatric symptoms could be readily accounted for with a 
diagnosis of PTSD with underlying cause being due to life-
threatening traumatic experience of receiving verbal death 
threat and the associated murder of a co-worker in a 
situation in which there literally was no place to hide.  

The examiner continued that if one did not accept those 
events as being factual, then there was no other stressor 
sufficient enough to induce PTSD.  The veteran's symptoms 
would have to be explained by a combination of psychiatric 
diagnoses, with no clear source of underlying etiology.  The 
examiner opined that viewing the closed coffin of a co-worker 
was not traumatic enough to induce chronic PTSD.  Also, the 
examiner stated that he was in no position to prove or 
disprove the existence of the traumatic stressors as the 
veteran reported them, other than to say he reported them in 
a sincere manner and he saw no obvious signs of lying, and 
"admittedly, mental health professionals aren't much better 
than lay persons in detecting deception."  The diagnostic 
impressions were Axis I, PTSD, and alternatively, if the 
reported stressors of covert activity and murder of Sergeant 
Bell could not be accepted as fact in the diagnostic process 
since there was no supporting documentation, then the 
examiner was in agreement with the 1993 VA examiner's 
diagnosis of Axis I, marital conflict, dysthymic disorder.  

Later that month the veteran underwent another VA psychiatric 
examination by a second examiner.  The veteran continued to 
refer to incidents while stationed in Thailand that caused 
his PTSD, the most prominent of which involved his discovery 
of covert CIA drug smuggling operations.  He stated that he 
had reported the latter discovery to Sergeant Bell, who was 
later murdered because of this knowledge.  The veteran stated 
that while on a plane with Sergeant Bell's casket, another 
airman told him to keep his mouth shut about the 
irregularities going on so that he would not end up like 
Sergeant Bell.  

The veteran identified additional stressors such as 
witnessing several airplane crashes and assisting in the 
recovery operations on the flight line; he helped recover 
aircraft pieces while others retrieved the injured and dead.  
He also reported seeing many wounded and dead soldiers.  The 
veteran refused to go into details about other upsetting 
events that he witnessed in Southeast Asia, other than to say 
he believed that those combined with the death of Sergeant 
Bell had left an indelible impression upon his psyche and 
influenced his later course in life.  The veteran indicated 
that he had reported these events to a military psychiatrist 
in service, but his service medical records had been 
"sanitized" and had not documented this discussion.  After 
reviewing the claims folder and examining the veteran, the 
examiner diagnosed the veteran as having PTSD.  

In a May 1997 addendum, the latter VA examiner indicated that 
he had reviewed his colleague's examination report and 
concurred with his diagnostic impression.  Both of them 
agreed that if there were verification of the stressor that 
the veteran identified as the source of his PTSD claim, then 
the veteran should be considered as having the psychiatric 
disorder thus labeled.  The addendum noted, however, that the 
veteran had presented a stressor that was extremely difficult 
to verify and in the absence of verification of the remaining 
experiences he described from his time in Thailand they had 
not appeared to be sufficient to warrant the diagnosis of 
PTSD.  Thus, the decision about a compensable psychiatric 
condition would therefore most likely hinge upon the veracity 
of his identified stressor.  

On August 1997 VA examination, the veteran referred to his 
claimed stressor regarding Sergeant Bell and stated that he 
felt Sergeant Bell would never have become involved and died 
had he not done the investigation to find out what was going 
on.  The examiner noted that the veteran was not willing to 
talk about his stressor in detail at the examination, though 
the examiner had reviewed the claims folder that contained 
specifics about the claimed stressor.  The examiner concluded 
that the veteran seemed to have PTSD, and indicated that the 
death of Sergeant Bell, who was a close friend of the 
veteran's, because of his doing an investigation and 
informing Bell of the circumstances, which eventually led to 
his death, and then the plane ride back with the coffin, 
constituted a stressor for PTSD.  The diagnoses included PTSD 
and alcohol abuse. 

The veteran had another VA examination in August 1997 where 
he emphasized the significance of the death of Sergeant Bell.  
He had been convinced that Sergeant Bell was killed due to 
his knowledge of unauthorized criminal activity being 
conducted by the military and/or CIA.  The veteran indicated 
that he and Sergeant Bell had been close friends.  The 
examiner noted that the veteran had had experiences in his 
teenage years that made him more wary and susceptible to 
traumas.  It was also believed, however, that the death of 
Sergeant Bell was a sufficient stressor for the veteran's 
PTSD.  He stated that the veteran's reported symptoms of 
nightmares about Sergeant Bell, his survivor guilt, his sleep 
problems, etc., were all typical symptoms of PTSD.  

The record contains a November 1997 letter from the veteran's 
VA PCT counselor that sought to clarify a progress noted that 
had mistakenly referred to a friend dying in front of the 
veteran.  Rather, the counselor stated that the veteran's 
stressor related to flying out of Thailand aboard a C-130 and 
the coffin of Sergeant Bell being on the same aircraft, in 
the immediate area of where the veteran was seated.  

In a January 1998 statement, a former Air Force major 
indicated that in January 1971 he had been a passenger on a 
C-130 aircraft that had flown from Udorn, Thailand, to the 
United States.  He indicated that a wooden coffin had been on 
the flight, as well as the veteran.

In a March 1998 statement, a former Air Force Sergeant 
indicated that to the best of his knowledge, on January 13th 
he flew on a C-130 from Udorn AFB.  He stated that he was 
aware that there was a coffin on the aircraft; he was 
unaware, however, who was in it.  

Thereafter, the record contains September 2005 letter from 
Jeff Peck, D.O., Staff Psychiatrist, United Medical Center, 
which reflected findings from an assessment of the veteran.  
The veteran had reported that a "good friend" Sergeant Bell 
had died-he and Sergeant Bell had become aware of criminal 
activity and Sergeant Bell had been killed as a result of 
their discovery.  When the veteran left his tour he had been 
transported on the same plane carrying the casket as Sergeant 
Bell's body.  The veteran recounted that during the trip he 
kept staring at the casket and replaying the events that had 
led to Sergeant Bell's death.  The veteran reported that 
these images and the peculiar circumstances surrounding the 
death of Sergeant Bell continued to plague him.  These were 
exacerbated by additional stressors of marital problems and 
observing maimed and dead persons during his tour of duty.  

The letter mentioned that the veteran was treated by a VA 
psychiatric clinical nurse specialist, and a May 2005 
progress note had indicated that the veteran had had 
significant PTSD issues since 1971, and a secondary issue 
involved the claims process; the nurse listed an Axis I 
diagnosis of PTSD.  Both August 1997 VA examinations were 
cited, along with the summary conclusions contained therein.  

After a mental status assessment, the diagnosis was Axis I, 
PTSD, chronic, and the summary indicated that the veteran had 
experienced a significant stressor involving the death of 
Sergeant Bell to warrant a diagnosis of PTSD.  He continued 
to have nightmares about Sergeant Bell and the trip home with 
his casket.  Intrusive thoughts continued as had 
hypervigilance, insomnia, and avoidance of stimuli that 
reminded him of trauma.  

It is noted that the record contains medical evidence of a 
diagnosis of PTSD.  The record does not show, however, that 
any claimed stressor was related to combat, and nor does the 
veteran so contend.  Pointedly, a VA treatment provider in a 
1997 letter overtly attempted to correct any such 
misapprehension.  

Additionally, it is noted that the May and August 1997 VA 
examination reports, as well as a recent September 2005 
private medical record, indicated a nexus between the 
veteran's claimed stressor (namely, that he was involved in 
or discovered covert/illegal operations, that Sergeant Bell's 
death was intentional due to his knowledge of these 
operations, and that the veteran subsequently received a 
death threat on board a plane containing Sergeant Bell's 
deceased body).  

As the record currently stands, though, there is no credible 
supporting evidence from any source to support the veteran's 
assertion.  Initially, it is noted that the veteran had 
alleged several alternative stressors.  None of these 
stressors, however, were documented in the service medical or 
personnel records and the details of these stressors varied 
over time.  For example, in his original July 1993 stressor 
statement, the veteran reported that he had seen "human 
beings pulled from a cockpit of an aircraft that had been 
battle damaged" (emphasis added).  At a May 1997 VA 
examination, the veteran reported that he had witnessed the 
plane crash-land into a barrier and the pilot being pulled 
out lifeless.  At another VA psychiatric examination later 
that month, the veteran reported that he witnessed several 
plane crashes and assisted in recovering pieces of the 
airplane.  

These inconsistencies raise significant questions regarding 
the veteran's credibility and compel the conclusion that 
little probative value should be assigned to his evidentiary 
assertions in pursuit of the claim.  Also, the record shows 
that the veteran had consistently refused to provide details 
regarding the stressors.  

In any event, VA examiners have rejected the preceding 
alternative stressors, along with the veteran's assertion 
that he had seen "many wounded soldiers" as sufficient for 
a diagnosis of PTSD (see May 1993 and May 1997 VA examination 
reports, along with May 1997 VA addendum).  See Cohen v. 
Brown, 10 Vet. App. 128, 153 (noting that the sufficiency of 
a stressor was a clinical determination for the examining 
mental health professional).  

Rather, the most specific stressor offered by the veteran 
related to Sergeant Bell-the veteran has typically described 
that he discovered illegal CIA or military activities and 
shared such information with Sergeant Bell who was 
subsequently murdered because of his knowledge and propensity 
to talk too much.  The veteran further alleged that he had 
been threatened on a plane trip back to the States in tandem 
with Sergeant Bell's body in a coffin.

As already described above, only certain portions of the 
veteran's claimed stressor have been corroborated.  
Particularly, service personnel records and a December 1996 
letter from ESG show that the veteran and Sergeant Bell 
served in the same supply squadron.  The ESG report also 
corroborated that Sergeant Bell died in January 1971 from a 
cerebrovascular accident.  Finally, a statement from a fellow 
passenger corroborated that the veteran had been on the same 
flight as a coffin.  

Given the preceding, it is not an automatic inference that it 
was, in fact, Sergeant Bell's body in the coffin; as the ESG 
had indicated, flight manifests, which might have provided 
information concerning the disposition of Sergeant Bell's 
body, were destroyed.  

Even assuming, however, that Sergeant Bell's body had been in 
the coffin on the veteran's flight back to the United States, 
none of the preceding corroborates that the Sergeant Bell and 
the veteran knew each other or were friends, and because 
little probative value is assigned to the veteran's 
statements due to a lack of credibility, the Board cannot 
simply accept the veteran's statement that he and Sergeant 
Bell were close friends as indicative of the truth.  Also, 
nothing of record corroborates the remaining aspects of the 
veteran's claimed stressor concerning his participation in 
CIA or covert military activities.  Rather, his personnel 
file indicates that the veteran's military occupational 
specialty was inventory management specialist.  Similarly, 
the veteran's service medical records fail to provide support 
for the veteran's assertions; rather, any noted in-service 
anxiety had been attributed to marital problems.  

Thus, as all diagnoses of PTSD of record are premised upon 
the veteran's uncorroborated stressor of involvement in 
covert operations that resulted in Sergeant Bell's 
intentional death, service connection for PTSD cannot be 
granted because all of the necessary elements have not been 
met.  Additionally, though a May 1997 VA examiner stated that 
it had not appeared the veteran was lying about his report, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen, 10 Vet. 
App. at 145.  Again, the Board has determined that the record 
has raised considerable questions about the veteran's 
credibility, and thus, his statements about the events 
surrounding his alleged stressor cannot be assigned probative 
value for the purpose of this adjudication.  See also Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991) (holding that the 
Board was not bound to accept a veteran's uncorroborated 
account of military experiences in the face of evidence that 
those experiences had not taken place).   

It is noted that the April 2004 Joint Remand stated that the 
Board had not discussed an August 1997 VA examiner's opinion 
that "the death of Sergeant Bell is a sufficient stressor 
for inservice experience for THIS MAN'S post-traumatic stress 
disorder."  See Joint Motion, page 3.  The Board finds, 
however, that a preponderance of the probative and competent 
evidence generated from medical examination with concurrent 
assessment of the claims file, including this latter August 
1997 report, related a diagnosis of PTSD to the veteran's 
(uncorroborated) description of covert activities and the 
intentional death of Sergeant Bell.  That is, all of the VA 
examination reports of record contain the veteran's 
description of covert activity and that he felt somehow 
responsible for Sergeant Bell's implied murder because the 
veteran had exposed Sergeant Bell to dangerous information.  
Thereafter, various diagnoses of PTSD were offered within 
that particular context.  The August 1997 VA examination 
report (as referred to in the April 2004 Joint Remand) noted 
the veteran's description of an alleged stressor, and then 
the examiner offered his statement about the death of 
Sergeant Bell as a sufficient stressor following the 
veteran's subjective recitation.  As such, it cannot be 
concluded that the August 1997 VA examiner intended to 
divorce the veteran's particular description of a stressor 
from the ultimate diagnosis of PTSD (as due to a stressor 
involving Sergeant Bell's death).

It is further noted that a May 1997 VA examiner opined that 
viewing the closed coffin of a co-worker was not traumatic 
enough to induce chronic PTSD, and the September 2005 private 
medical record submitted by the veteran also acknowledged and 
considered the veteran's particular description of his 
alleged stressor (involving Sergeant Bell's intentional death 
due to the veteran's discovery of government sponsored 
illegal activity) prior to linking the veteran's PTSD to 
Sergeant Bell's death.  

Thus, the veteran's claimed stressor has not been supported 
by any corroborative evidence and the veteran's 
uncorroborated statements alone do not serve to place the 
evidence in equipoise.  Cartright v. Derwinski, 2 Vet. App. 
24 (1991).  Indeed, as noted the veteran's description of 
stressors has changed to be more traumatic (or perhaps 
dramatic) over time.  The Board finds that the veteran simply 
lacks any credibility in his reporting of stressors.  

Additionally, the record does not contain medical evidence 
that simply sharing an airplane with Sergeant Bell in a 
coffin (who, as shown by the credible evidence of record, was 
merely in the veteran's squadron as opposed to being the 
veteran's close friend), outside of the assertions regarding 
covert activities and an intentional death, has been linked 
to current symptoms of PTSD as would be required under 
38 C.F.R. § 3.304.  

For these reasons, the appeal cannot be granted.


ORDER

Service connection for PTSD is denied.  



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


